On Rehearingi
By the WHOLE COURT.
BRUNOT, J.
We have reconsidered this case, and have carefully noted the errors assigned in respondent’s application for rehearing, but we see no good reason for changing our decree, which is based upon our finding that relatrix had been in possession of the property for more than a year, and had been disturbed in that possession by the illegal issuance of the writ of possession.
Our original decree is reinstated and made the final judgment of the court.
O’NIELL, C. J., and ST. PAUL and LECHE, JJ., dissent.